DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites the limitation "the front of the motor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 11 recites the limitation "its upper part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kishima (US Patent 9,868,478).
	Re claim 1, Kishima discloses a rear opening of a motor vehicle comprising a main body (26) and a module (44) removable from the main body (by bolts 49) adapted to receive a device (42) the main body including a free space (28) accessible through an opening (between 26D and 29 in figure 2) the free space and the opening being sized to allow inserting and removing the module from the main body.
	Re claim 2, the free space is located between an upper panel (26C) and a liner (26A) of the main body.
	Re claim 3, the device contained in the module comprises a movable aerodynamic blade (42) and a motorized actuating mechanism (46) of the movable aerodynamic blade.
	Re claim 4, the device contained in the module comprises a motorized mechanism (42) for opening and closing the rear opening (the rear opening created when door 18 is opened slightly can be opened or closed by moving the device 42 from its retracted to extended positions)
	Re claim 5, the module is adapted to be positioned in the free space through an opening (the opening between 29 and 26A in figure 2 creates a flange that assists in positioning) arranged facing the front of the motor vehicle when the rear opening is mounted on the motor vehicle. 
	Re claim 6, the module is adapted to be positioned in the free space through an opening (between 26D and 29) on the rear of the vehicle when the rear opening is mounted on the motor vehicle.
	Re claim 7, the rear opening comprises a covering element (18) capable of at least partially closing the opening provided at the back of the main body.
	Re claim 8, the liner and/or the upper panel on the one hand and the module on the other hand are structured to guide the module during its insertion into the free space (as shown by the figure, 26 A and 26C provide a narrow portion to assist with guiding the device).
	Re claim 9, the liner and/or the upper panel on the one hand and the module on the other hand are structured to facilitate placement of the module in the free space (as shown by the figure, 26 A and 26C provide a narrow portion to assist with guiding the device).
	Re claim 10, the module is adapted to allow its attachment to a motor vehicle body (by bolts 49).
	Re claim 11, the module is open on its upper part (the upper part of 44 in figure 2 is free of the wall 26C in a portion of its upper part and is therefore open to the space above it).
	Re claim 12, the module is sealed (44 includes a case which surrounds the device and thus seals it).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kishima (US Patent 9,868,478).
	Kishima discloses all the limitations of the claim, as applied above, except for an element adapted to allow connection between at least one wire harness of the main body and at least one electrical circuit of the motor vehicle. 
	The examiner takes Official Notice that electrical circuits of vehicle, wire harnesses, and electrical connectors are old and well known in the art. 
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a main body, such as that disclosed by Kishima, to have an element adapted to allow connection between at least one wire harness of the main body and at least one electrical circuit of the motor vehicle, as is old and well known in the art, in order to provide power to the motor of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
May 7, 2022